                    EXHIBIT A




Case 2:19-cv-00543-JPS Filed 04/15/19 Page 1 of 24 Document 1-1
     Case      2019CV000040        Document   1     Filed   02-01-2019      Page 1 of 23
                                                                                           FILED
                                                                                           02-01-20't9
                                                                                           Ozaukee Gounty, Wl
                                                                                           Mary Lou Mueller GoCC
STATE OF WISCONSIN CIRCUIT COURT                                OZAUKEE COUNTY             201 9CV000040
                                                                                           Honorable Joseph W.
                                                                                           Voiland
RICHARD L. BLOMQUIST,                                                                      Branch 2
2903 V/. Hidden Lake Road,
Mequon, WI53092,

                      Plaintiff,
                                                                  Case No
           V


Ironwood Lane, LLC                                                Case Codes:
a Domestic Limited Liability Company,                             30301 Money Judgment
1340 W. Mequon Road,                                              30304 Other - Debt Action
Mequon, WI53092,

Anna Leibsohn
3 Saranac Road
Sea Ranch Lakes,          FL   33308

Samuel Tsukerman
3 Saranac Road
Sea Ranch Lakes, FL 33308

Sophia Tsukerman
3 Saranac Road
Sea Ranch Lakes, FL 33308

                      Defendant.


                                                  SUMMONS


To each person named above as a Defendant:

           You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against        you. The Complaint, which is attached,   states the nature and basis of the legal

actl0n.

           Within twenty (20) days of receiving this Summons, you must respond with a written

Answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the statutes,



485 I -0395-0982. I
               Case 2:19-cv-00543-JPS Filed 04/15/19 Page 2 of 24 Document 1-1
          Case    2019CV000040 Document        1         Filed   02-01-2019    Page 2 of 23




The Answer must be sent or delivered to the Court, whose address is Ozaukee County

Courthouse,I20T S. Spring Street, Port Washington, WI 53074, and to Plaintiffs attorneys,

Angela B. Harden and Philip J. Miller, Husch Blackwell LLP, whose address is 555 East Wells

Street, Suite 1900, Milwaukee, Wisconsin 53202. You may have an attorney help or represent

you.

               If you do not provide     a proper Answer within twenty (20) days, the Court may grant

judgment against you for the award of money or other legal action requested in the Complaint,

and you may lose your right to object to anything that is or may be incorrect in the Complaint.    A
judgment may be enforced as provided by law. A judgment awarding money may become a lien

against any real estate you own now or in the future, and may also be enforced by garnishment or

seizure of property

               Dated this   3l't day of January, 2019.

                                                             HUSCH BLACKWELL LLP
                                                             Attorneys for Plaintiff

                                                             Electronica   signed
                                                             By:
                                                                    /s/
                                                                    Angela
                                                                    State Bar No.1092202
                                                                    Philip J. Miller
                                                                    State Bar No. 1000612

P.O. ADDRESS:
555 East Wells Street, Suire 1900
Milwaukee, Wisconsin 53202-3819
4t4-273-2100
414-223-5000 (fax)
Angela.Harden @ huschblackwell. com
Philip.Miller @ huschblackwell.com




485   1   -0395-0982.   l
                 Case 2:19-cv-00543-JPS Filed 04/15/19 Page 3 of 24 Document 1-1
     Case     2019CV000040 Document         1     Filed   02-01-2019     Page 3 of 23
                                                                                        FILED
                                                                                        02.01.2019
                                                                                        Ozaukee County, Wl
                                                                                        Mary Lou Mueller CoCC
STATE OF        WISCONSIN               CIRCUIT COURT         OZAUKEE COUNTY            2019CV000040
                                                                                        Honorable Joseph W.
                                                                                        Volland
RICHARD L. BLOMQUIST,                                                                   Branch 2
2903 W. Hidden Lake Road,
Mequon, V/I53092,

                    Plaintiff,
                                                                Case No.
          v
                                                                Case Codes:
Ironwood Lane,LLC                                               30301 MoneyJudgment
a Domestic Limited LiabilityCompany,                            30304 Other - Debt Action
1340 W, Mequon Road,
Mequon, V/I53092,

Anna Leibsohn
3 Saranac Road
SeaRanch Lakes,            FL   33308

Samuel Tsukerman
3 Saranac Road
Sea Ranch Lakes, FL 33308

Sophia Tsukerman
3 Saranac Road
Sea Ranch Lakes, FL 33308

                    Defendant.


                                                COMPLAINT


          Plaintiff, Richard L.B lomquist ("Blomquist"), as and for his Complaint            against

Defendants, Ironwood Lane, LLC ("Ironwood"), Anna Leibsohn ("Anna"), Samuel Tsukerman

("Samuel"), and Sophia Tsukerman ("Sophia") (collectively "Defendants"), hereby alleges            as


follows:

                                                PARTIES

          1.        Plaintiff Blomquist is an adult citizen of the State of Wisconsin and resides at

2903 W. Hidden Lake Road, Mequon, Wisconsin 53092.




DocID: 4840-0038-8483. I
              Case 2:19-cv-00543-JPS Filed 04/15/19 Page 4 of 24 Document 1-1
     Case   2019CV000040 Document         1        Filed   02-01-2019     Page 4 of 23




          2.        Defendant Ironwood Lane, LLC is a Domestic Limited LiabilityC ompany with

its principal place of business at 1340 W. Mequon Road, Mequon, V/isconsin 53092. Its

registered agent is Willian J Lyne and its registered offrce is located at 500 W, Silver Spring

Drive, Suite 200, Glendale, Wisconsin 53217. Upon information and belief, Anna Leibsohn is

the sole member of Ironwood Lane, LLC.

          3.        Upon information and belief, Defendant Anna Leibsohn is an adult citizen of the

State of Florida and resides at 3 Saranac Road, Sea Ranch Lakes,      FL 33308. At all times
relevant to the transactions described herein, Anna Leibsohn was a resident of the State      of

Wisconsin.

          4.        Upon information and belief, Defendant Samuel Tsukerman is an adult citizen of

the State of Florida whose last known address was 3 Saranac Road, Sea Ranch Lakes,           FL    33308.

Samuel Tsukerman is Anna Leibsohn's father.         At all times relevant to the transactions described

herein, Samuel Tsukerman was a resident of the State of Wisconsin.

          5.        Upon information and belief, Defendant Sophie Tsukerman is an adult citizen of

the State of Florida whose last known address was 3 Saranac Road, Sea Ranch Lakes,           FL    33308.

Sophia Tsukerman and Samuel Tsukerman are married. Sophia Tsukerman is Anna Leibsohn's

mother. At all times relevant to the transactions described herein, Sophia Tsukerman was a

resident of the State of Wisconsin.

                                      JURISDICTION & VENUE

          6.        Pursuant   to Wis. Stat. $   801.05(6), Defendants are subject       to this   Court's

jurisdiction.

          7.        Pursuant to Wis. Stat. $ 801.50(2Xa), venue is proper in Ozaukee Countyb ecause

it is the county where the claim arose. Pursuant to Wis. Stat. $ 801.50(2Xb), venue is also proper

in Ozaukee County because it is the countywhere the real property at issue is situated.


DocID: 4840-0038-8483. I
            Case 2:19-cv-00543-JPS Filed 04/15/19 Page 5 of 24 Document 1-1
     Case   2019CV000040 Document          1       Filed   02-0'1-2019      Page 5 of 23




                                                 FACTS

          8.        Blomquist restates and re-alleges Paragraphs   I through 7 above.

          9.        At all times relevant to the above captioned   case, Blomquist and Anna Leibsohn

were married.

          10,       On March 18,2014 Anna purchased the real property at issue, located at 109 E

Ironwood Lane, Mequon, Wisconsin 53092 (the "Property"), Attached hereto as Sþ[þ!!¡! is a

true and correct copy of the Warranty Deed to the Property.

          11.       The Property was purchased with the intent to provide Anna's parents, Samuel

and Sophia, with a place to live,

          12.       The Property was purchased solely and completelyw ith Blomquist's personal

funds after Blomquist borrowed against his personal stock portfolio. Blomquist provided                a

bridge loan to Anna for the Property in the amount of $497 ,210.26, and the Property was titled in

her name (the "Initial Loan"). Attached hereto as           $þiÞlf-E    are true and correct copies of

Blomquist's payrnent of $10,000 earnest moneya nd wire transfer of the balance for the Initial

Loan amount.

          13.       On March 25, 2014, Anna transferred ownership of the Property to Ironwood

Lane, LLC and her parents, Samuel and Sophia. Ironwood and Anna's parents each received a

one-half tenant-in-coÍrmon interest in the Property, Attached hereto as s!lþ!!.',1Ç is a true and

correct copy of Anna's Warranty Deed for the Property.

          14.       After the purchase of the Property, Blomquist loaned additional amounts totaling

9316,323.76 to Anna, Ironwood, Samuel, and Sophia in order to repair and update the Property

(the "Update Loan" and together with the Initial Loan, the "Loans"). Attached hereto as      sþþi!
p   is a true and correct copy of proof of the Update Loan amount,




DocID: 4840-0038-8483.   1

            Case 2:19-cv-00543-JPS Filed 04/15/19 Page 6 of 24 Document 1-1
     Case   2019CV000040 Document             1       Filed   02-01-2019          Page 6 of 23




           15.      The total amount loaned for the Property as a bridge loan from Blomquist to

Defendants was $8I3,534.02 (the "Total Amount").

           16.      Defendants understood that the Loans were made for the benefit of Defendants,

and Defendants agreed to repay the Loans,

           17. It was understood between all parties that the Loans were to be repaid, Anna
owned a residential propertyo n Upper River Road in Mequon, and                      it was Blomquist's    and

Anna's understanding that Anna would applyt he net proceeds from the sale of that to payd own

the Loans. T hat propertyu ltimatelys old for less than the sum of the outstanding mortgage and

the expenses of sale so Anna did not have net proceeds with which to repay the Loans.

           18,      On or about September 24,2017, Blomquist stated to Anna that "You and Sam

are on the    title but mym oneyb ought the house as a bridge loan." Attached hereto             as   Exhibit E

is a true and correct copy of Blomquist's statement to Anna.

           19.      On or about September 24,2017, Anna stated to Blomquist with regard to the

Propert¡rt hat "when         it sells it's your money," Attached hereto   as   Exhibit F is a true and correct

copy of Anna's statement.

           20.      Anna and Blomquist are currently involved in divorce proceedings in the State of

Florida.

           21.      None of lronwood, Samuel, and Sophia are a par$. o the divorce action, and

therefore the Florida Court adjudicating that matter would lack jurisdiction                     in the above
captioned matter.

          22.     '\Upon information and belief, Anna is
                                                         currently attempting to sell the Property

with no intent to repay Blomquist for the Total Amount owed on the Loans.




DocID: 4840-0038-8483.   1

            Case 2:19-cv-00543-JPS Filed 04/15/19 Page 7 of 24 Document 1-1
     Case   2019CV000040 Documenl         1           Filed   02-01-2019         Page 7 of 23




                                     FIRST CLAIM FOR RELIEF'
                                         Breach of Contract

          23.       Blomquist restates and re-alleges Paragraphs I through22 above.

          24.       As set forth above, Blomquist and Defendants contracted for the Loans made for

the benefit of Defendants totaling $813,534.02, without any form of donative intent.

          25.       Defendants breached their contract with Blomquist byf ailing to remit payment on

the Total Amount remaining on the Loans made for the benefit of Defendants.

          26.       Pursuant to V/is. Stat,   $   138.04, interest   will   continue to accrue on the Total

Amount remaining on the Loan at a rate of 5Yo from the date this action was coÍtmenced until

paid.

          27,       As a direct and proximate result of Defendant's breach, Blomquist has suffered

damages in the amount of $813,534.02 plus all interest allowed by law.

                                   SECOND         FOR RELIEF
                                       Unjust Enrichment

          28.       Blomquist restates and re-alleges Paragraphs      1   through 27 above.

          29.       Blomquist conferred a benefit to Defendants byl oaning the moneyt o provide           a

home for Anna's parents, Samuel and Sophia,

          30.       Defendants appreciated the benefit of the Loan by purchasing the Property where

Anna's parents lived,

          31.       Acceptance and retention       of the Total Amount owed on the Loans            without

repayment to Blomquist would be inequitable without full repayment thereof.

          32.       To date, Defendants have not remitted payment for the Total Amount owed on the

Loans made for the benefit of Defendants.




DocID: 4840-0038-8483.   1

            Case 2:19-cv-00543-JPS Filed 04/15/19 Page 8 of 24 Document 1-1
     Case   2019CV000040 Document          1             Filed 02-0'1-2019          Page B of 23




                                     THIRD CLAIM FOR RELIEF
                                          Injunctive relief

          33.      Blomquist restates and re-alleges Paragraphs         1    through 32 above.

          34.      Anna is currently attempting to sell the Properlya nd dispose of the proceeds with

no intent to repay Blomquist for the Total Amount owed on the Loans.

          35.      Upon information and belief, the proceeds from the sale of the Property are the

only means by which Defendants would be able to repay the Total Amount owed on the Loans.

          36.      Blomquist will suffer irreparable harm if the Propertyi s sold with no order from

the Court regarding the distribution of the proceeds from the sale of the Property.

          37.      Blomquist is entitled to an order from the Court that upon the sale of the Property,

anya nd all proceeds from the sale are to be paid into the Court until the merits of the above

captioned case are determined.

          38.      Anyb urden or inconvenience to Defendants of paying the sale proceeds into the

Cou{ are outweighed byt he benefits to Plaintiff that the Total Amount owed on the Loans not

be wrongfully disposed of before       Plaintiff   s   right to them is established.



         WHEREFORE, Plaintiff Richard L, Blomquist, requests the following relief:

         A,         That Blomquist be granted judgment on his First Claim for Relief in the amount

of $813,534.02, plus interest accruing until judgment;

          B.        That in the alternative to judgment on his First Claim for Relief, Blomquist be

granted judgment on his Second Claim for Relief in the amount of $813,534.02 plus interest

accruing until judgment;




DocID: 4840-0038-8483.   1
            Case 2:19-cv-00543-JPS Filed 04/15/19 Page 9 of 24 Document 1-1
    Case    2019CV000040         Document   1       Filed   02-01-2019       Page 9 of 23




          C.        That Blomquist be granted injunctive relief on his Third Claim for Relief that any

and all proceeds from the sale of the Property are to be paid into the Court until the merits of the

above captioned case are determined;

         D.         That Blomquist be awarded all reasonable attorneys' fees and costs in bringing

this action for collection on the Loan;

         E.         Such other and further relief as this Court deems just and appropriate.




          Dated this 31't day of January,2019

                                                            HUSCH BLACKV/ELL LLP
                                                            Attorneys for Plaintiff

                                                            Electronica   signed
                                                            By:
                                                                  /s/
                                                                  Angela
                                                                  State Bar No. 1092202
                                                                  Philip J. Miller
                                                                  State Bar No. 1000612

  O. ADDRESS
555 East V/ells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
474-273-2t00
414-223-5000 (fax)
An gela.Harden @ huschblackwell.com
Philip.Miller @ hu schblackwell.com




4840-003 8-8483,1
           Case 2:19-cv-00543-JPS Filed 04/15/19 Page 10 of 24 Document 1-1
               Case      2019CV000040                    Document         1               Filed       02-01-2019                   Page 10 of 23



                                                                                                                                                   1000161
                                                                                                                                               RONALD A, VOIGT
                                           St¡ta B¡¡ of Wlsmndr FonÉ t.','
                                                                       -20f8 ;.                                                                OZAUKEE COUNTY
                                                ',," . wÀRxÁNÈùjr"-                       'iiirì                                              REG¡STER OF DEEDS
                                                                                                                                                 RECORDED ON
          Dot¡¡¡øtl{d¡                                      lbûùatNrü                                                                         03/24/201,411:57 AM
                                                                                                                                                 REC FEE: 3O,OO
                                                                                                                                              TRANS FEE: 15OO.OO
IE|S DED, mûd¡b¡t¡r¡a¡ Al¡ÈlrEornlk               snd   TEri Honrlk, hu*ü!d ud ¡rilt                                                                PAGES: 1
                                                                                                                                                   EXEMPT #:
                                                                                                      t                                   ELECTRONICALLY RECORDED


                                                                          Wlt¡ttqOAOgr

                                          @                                                                 kørüug'âE
                                          lúr
                                          lrl
                                                                                                           Anna Leibsohn
                                                                                                           109 E. lronwood Lane
Iat Fct¡rç¡gbt 68), h Ecchwood Flurr, bdrg r put of ltro Nodlac ll ud                                      Mequon,      Wl   53092
tou!¡a¡t H oftL! go¡ttlÚ¡ ld ofglsllonl9, TawrHp 0 Nsrtl, BeSr 2gE¡4                             I!
tli¡ ClUofMqr¡qq OË[tG! Eoulü, WlÆo¡d¡L
                                                                                                           rttti{¡fl&m
                                                                                                                    HrtadÍd¡l,|ù(lN)
                                                                                                          lll¡ íru        b¡tttæ.
                                                                                                                (bl(üd)
CheDtoruntrqbthlüoübtoÛrP¡ûp¡tyb ¡oo4l¡dcfaslblo ln fccri4lc urùúluild¿rof-¿nu¡b"c¡ rrryÈ
Müdlþd r¡l øh¡ ¡ù¡¡¡ol¡ ud ¡¡nocoU AtC und¡r tlq rsdd æ'r¡ãh fu ûo dl¡tltr¡üo sf cdlly Ð¿ mldF¡ r¿rrrlcd.
¡ttüld bt¡Idlq ¡¡rt ln ¡gddø ¡O c¡wr¡¡rE r¡d $or¡r¡ bú lsvlod l¡r ü¡ rrul¡¡e[ ud rtrl *uæt uú d-Érd t ¡üùÀ

DrEd ,'               x-
t

t
                                                                     'Tirrl Elldk
                   AUTBTNCâTION                                                              ¿lCX¡qOltI¡ÐcMEìf
8l¡¡¡n¡g)
                                                                     BTATBOf WIECIINSIN                                        )
nlh¡ds¡Þdo¡                                                                                                                    ) ¡1
                                                                                                                COUNTY         )

a

    Ttr1.8 UEMEER STAIE T.Tß OF WISOONSIN
                                                                     b mchrm¡         to    b! û! pFúo(E)      wüq   qasstld   tlt f¡¡¡oi¡e
                    by   n¡ü.sbt I   ?06.0t1                         h¡kument &rd ¡elnowirrfgrd              ltr rrmc
IEIE INSTRI,'MBIT DIAFTED EYI                                        a
Allo¡ Ho¡¡lI
                                                                     My                    flr
                                                             hl ¡¡¡ ¡¡t ¡psrrJ
                                     Gl¡¡¡rurr ¡st t. rll¡!úttrttd   ût   ¡d¡!ül¡rts¡ú.
         ilrrlTrlÍlt lt A F^xur¡¡ Fù$¡" Át*Y ¡loDmcÀTIOM rOñl[ ltrXsEOUt D ¡E Ol¡ht Y ¡DE¡IIIF]ED.
w^¡nilfiyDBED
.
                                           Gl@sTATGt/rnoFWnôOIEnr                       sOrXliO, l:ro
    ÏITEEñDb.lor   d|n¡b¡lt




                                                                                                           JIITA
                                                                                                          cRougE
                                                                                                                                                     EXHIBIT A
                      Case 2:19-cv-00543-JPS Filed 04/15/19 Page 11 of 24 Document 1-1
            Case    2019CV000040 Document                                       1           Filed     02-01-20.19       Page 1 1 of 23




                          RICHARD L BLOMOUTST                                           o4,e¿
                                                                                                           Fffil710
                                                                                                                                 ffi,    6631
                          2903 W HIDDEN LAKE RD.
                          MEQUON, Wt 50092




                                                                                                                {
I



                                                                                    {Ð Ê-                                                 Á,   þ,¡g¡n*
,s
                                                                                                                                          r

           BMoel' Hanis Bank                     BMO     ll¡rrl¡ Brrk l{.4.


                                                                                                                                                     np


          J:0?t0P5BÊrr:                                                                                  DÉB]       ¡


    *
    -n
    ln
                                                                                                                                                         ë
    t:                                                                                                                                                    nl
    f,ì
                                                                                                                                                          i'
                                                                                                                                                         fq.
                                                                                                                                          ll             =
                                                                                                                                                         .J
               . ,l., i ft +A
                           rtl r.i:ltqr-lll        r'i J li tL., rll(l(lÁl l¿ü.(aJ
                                    l . t t' Jt 3t J I l.r I r P,ll-lL¡LJ¡rr h FtL¡,1                                                     o              (Þl

                                                                                                                                          US
                                                                                                                                          o              o
                                                                                                                                          EN)-\          0)
                                                                                                                                          OO)
                                                                                                                                          ØO Ð
                                                                                                                                              CL

                                                                                                                                                         o
                                                                                                                                          oor            0)
                                                                                                                                          =
                                                                                                                                                         5




           MecJia                                                                               M--
           Posting Date                                                                         20140319
           CPCS Seq #
           Account #
           Amount                                                                            $00010000 00
           Ck/Serial #
           Dep CPCS Seq #
           Dep Account
           R/T Routing Transit                                                               0071 02566
           Bank #                                                                            0029
           TranCode
           Exception
                Case 2:19-cv-00543-JPS Filed 04/15/19 Page 12 of 24 DocumentEXHIBIT
                                                                             1-1                                                                         B
                   Case    2019CV000040 Document                 1              Filed   02-01-2019           Page 1 2 of 23




                                                                                                                                N.A,
                                           BMO          OHarris                     Bank            BMO HARRIS BANK
                                                                                                    P.O.   BOX 9403s
                                                                                                                                                   847e0
                                                                                                    PALATINE,         IL   00094.4033
              :E                           A part of BMo Financial Group
                                                                                                         ACCOTÏ!üI         NU!,fBER¡
              !=ËË
              !!täE
              -i                                                                                                                            Period
              !Æ                                                                                                                             0 3t 25t14

              G
                                                             01           0926r                                                             90 00 00000
                                         RICIItrRD L'   BIJODIQUIST
                                         A¡INA IJETBSOIIN
                                                                                                                           PÀGE 1 OF         4     Ll3
              !=:ffi
              -
              il-                        2903 W HIDDEN I.AKE               ND
        0     :                          MEQUON   Wr     53092-5300'
              -t

11"00




        SECI'RTIY CGIIES SEA¡ID]ARD WTÍH YÔUR BMO HÀRN.IS                          BN"ùTK   DEBTT U.ÀSTERCÀRD{R) .
        9THETHER  ONI¡INEr 8y PHONü On IN ÞERSON, KNôW t¡{Ã.r VOU CåN SHOÞ WÏTH
        CONFTDEÑCË. U.âE YOI'R, CÃR,D IO T{AKg PU¡EEÀSES Ag IIORB TITtrN 25 MIIJLTON PLAEËS
        lI{À,1 ACCûBI MÅ9TERCÀ8.D åltD EN'JO? MASÍERCARÐ ' S ZERO IJI.IBTIJITY PROt$CTION ON
        UNÀIXIIÍORIUED PURCH¡.SE9. E¡(CEÞTIONS ÀÞPIJY.
        SEE   SIWW.    MÀSTERCÀRD. COM/ U EROLIÀ,BI I¡IITY           .


        IF r0ü XA\/E QUESïIONS             ÀBOUE AITY OË' YOUR B![O Hå,RA,IS ÀCCOU¡{TS, pI,EtrSE CÀLI¿ US
        roL[¡-rRËE .[T t*888-340-3265. Bldo rlAnnrg BANK(R) rs À TntrDE ttÀ]tB usED By
        BltO I1à.Ra"IS ÉANK N.À. MEMBER, FÐrC. EOUÀIr !|OüSING IrENÞER. ìImr¿Sô01052 VISIï Ug
        oNLXNA     åt    $tWW.   BD[Otfå,f,RXS.COU.



                                                        CHECKING ACCOUNTS

POR.TFOTJIO CIIECKING                                                                             RICEÀRÞ        Ir   BLOI{QUrST
¡,CCOI'NT NITMBER                                     (CheckÍng)

   fnuerest Pafd ïrD                                                                                        37.30
   Xnt,Erese Pal"d PrevLoug Year                                                                           110.94
   DEPOSIT ÀCCOUNE ST'M¡[å,RY
   Þrevlous Balance aE of Fsbruary 25,                                   201¿                                         3L7 11
       1 De¡loslts                                       ( Þlus                                                       000 00
       { Wlthdrawals                                    (ldlnus                                                       1,87 00
         Inf qrest p¿Åél                                     I
                                                         (Þ ug                                                         10 40
   Endíng Balance as cf                     March            2 5,        2'tt                                    6,140, 51

   DèDogits anü Othar Cradl"ts
     Date                  Anount                       Descrlptfon
     Mar 17            ¿00,000,00                       TEI¡I.ER DEPOSIT
     Ma¡ 35                  10.t10                     IIITEREST PÀID
   WlÈhdrawale anú Ogt¡er Deblt,s
            Dafe                            lnount DeEcrlpti"on
            Mar04                           751.7{ ÀCII ÐEBIS
                                                   PPD GOÍJDEN RULE INS                        TNg . pRE!,ll .

                                                                                                                                     ër ( / Í¿a
                                                   ouroorlfg ffrRE
                                                        EED WIRE TR.AIi¡8EER                       oLzsL[ î¿;              /1   t¿
            ùt¿x 2L                                     T{IRE TNATi¡SI'ER I'EE
                                                        W:ÍRE TNÀÌ{¡SFER EEE




                          Case 2:19-cv-00543-JPS Filed 04/15/19 Page 13 of 24 Document 1-1
                              Case     2019CV000040 Document                           1                   Filed 02-01-2019                              Page 13 of 23
MARTYP - 0!/2412014 8:21:59 AM
                                                                                                                                                                            Acccss Title Company
                                                                                                                                                                   625 Walnut Ridgo Dr., Suite 170
                                                                                                                                                                            Flartland,   WI    53029
                              A. Settlement Statement (HUD-l)
                                                                                                                                                                                  Form Approvcd OMB No, 2302-0265
  ll. 'l'¡,pr ol'Lo:¡tr
  I.O IîHA      2.D RHS        3.tr Couv. Unins. 6, Fllc Number¡                    7, Lon¡¡ Numbcr¡                   8. Mortgnge lnsurnnce Cnse Number
  4.t] VA       5.D Conv.lns 6.m None (Cnsh),        PD-1403-1350
  C,Note: Thisformisfurnishcdtogiveyouastatemonlofactu¡¡l sottlonrentcosls,ArnountsPaidtoandbythesettlementagentâreshown. Item
                  marked "(p,o.o,)" were paid oulside the closing; they are shown here for infornrational purposes nnd ore not included in the totals.

  D, Nnmc & Address of Borrotver¡                                         E. Nnme   & Addrcss of Seller¡                                            F, Nnme        & Aridress of Lerrde¡'l
        Anna Leibsohu                                                       Allsn Honrik nnd Ton l Honrik                                              CASII



                                                                            109 E. lrouwood Lnne
                                                                            Mequol, Wiscoreitt 53092


  G, Propcrty Locntionl                                                                                       ll. Settlcmcnt Agcut:                                                      Phone Number: 262-3A3 -495        I
    ,   109 E. Iro[wood L6r¡s                                                                                      Access Title Cornpary
        Mequott, Wisconsir 53092
                                                                                                                   ó25 Wnlnul Ridge Dr., Suite t70
        COUNTY: OzBrkee
                                                                                                                   Ffnrf   lnnd.   WI   53029

                                                                                                             Plncc ol'Settlementi                                                                    I, Settlement Dnte:
                                                                                                                   ó25 Wnlnut Ridge Dr,, Suite I70                                                      M^rch24, 2014
                                                                                                                   Hartland,       Wt   53029                                                             Dlsbursement Datc:
        PARCEL ID: l5-154-0048.000                                                                                                                                                                        March 24, 2014
                    ,1.   StliìlùL\   lll' Oli lìOlllloì\l¡ìll'S'l'It¡lNSÅ(ll'lON                                                        li, Stli\lùl¡\llì'    OF    SIl,t,l)ll'S'l'lìi\NS¡\(]'l'lOi\i:

    l0l,      Contract salos price                                                         500,000.00          40 I . Contract salos prico                                                                        500,000,00
    I   02. Personal Properg                                                                                   402. Personal Property
    103. Settlornent chargos to borrower          (line 1400)                                     135,00       403.
    I   04.                                                                                                    404.
    I   05,                                                                                                    405,
                            Adjustmcnts lor items paid by       selle   r in ndvsncc                                                     Adjustmcnts for items pnid by seller in advnnce
    I06, Cily/town taxes                               to                                                      406, City/town taxes                                         to
    107,      County taxes                             to                                                      407. County taxes                                            to
    108, Assessments                                   to                                                      408. Assessmenls                                             to
    109, Ho¡neOwners Assoo Dues                                                                   302.38       409. HorneOwners Assoc Dues                                                                            302,38
    I 10, Sewer      Proration    lllll4   ¡o3l3ll14                                                 6,04      4 f 0. Sewer        Prorarion I ll I 14 to     313 I I I 4                                                  6,04
    ill                                                                                                        4il
    ll2.                                                                                                       4t2.

    I20. GROSS            AMOUNTDUtr FROM DORROWDR                                         500.443.42          420. CROSS AMOUNT DUE TO SELLER                                                                    500,308.42


                                                                                            I   0.000.00       50 I . Excess deposit (see instruction)

   202. Principal amount of new loan(s)                                                                        502. Settlement charges to seller                (line 1400)                                        18,337.00
   203, Existins loan(s) taken subioot to                                                                      503, Existing loan(s) taken subject to
   204,                                                                                                        504.      Payoffoffirst rnortsase loan
                                                                                                                           Layton Stato Bank                                                                      325,687,07
   205.                                                                                                        505. Payoffofsecond mortease loan


   206,          air credit                                                                     I.200.00       s06            nir credit                                                                            t,200.00
   207                                                                                                         s07
   208,                                                                                                        s08.
   209.                                                                                                        509

                                      stments lor ltcms un      ¡d       seller                                                              A    rustmeuts      for items                    scl   lcr
   210, Ciry/towrì         taxes 0ll0ll20l4            to   03124/2014                          2,033. I 6     510. Ciry/rowD            raxes 0ll0ll20l4                   to   03124/2014                         2.033.16
   2l       l. County taxes                            to                                                      5l l. County taxes                                           to
   2 12. Assessrnents                                  to                                                      5   12. Assessments                                          to

   213, Server Proration                                                                                       5   13. Sewer       Proratio¡
   2t4.                                                                                                        s   t4,
   2ls                                                                                                         515

   216.
                                      Case 2:19-cv-00543-JPS Filed 04/15/19
                                                                        5 16.
                                                                              Page 14 of 24 Document 1-1
   217                                                                                                         517
    G, Property Loc*lion:                                                                                         ll. Setllcnent   r\ge rrli                                              Fhono Nurnber: 262-303-d95    I


     ' I 00 Ë. lronwood l,ure                                                                                          Àcees Tltle Compury
       Mequon, Wiscotrsin Sl09?
                                                                                                                       ó25 rrVnlnrt llidgo Dr., Suito l?ù
       COUNTYT O¿tttke¿
                                                                                                                       hfôrtlhùd,   WI   53029

                                                                                                                  Plnco of Selllemcntr                                                            I. Scttlemanf D¡rtcl
                                                                                                                       625 Wnlnut Rldge Dr., $uitc l?0                                               March 24, 2014
                                                                                                                       Hnrllnrrd,   Wl   53029                                                         lllsbur¡crnent Dntel
         FÀRCSL lDr I5-lJ4-0048.000                                                                                                                                                                    Mârch 24, 2014
                      ,1.   Sllllù1..\l(\' Oli lìOl(ltt.t\\'lilt'S'l'l(ÂNli,\(: l loti:                                                   li, tìtlñl j\lr\t(l' l)lì ¡ì¡Ì!,l,li¡l',S'l'lìi\NSA("1'lOi\i

     f   0   l. Contruct sales price                                                          500,000.00           401. Contraet salcs price                                                                    500,000,00
     102. Personal Property                                                                                        402. Pcr¡onal Propûrly
     I   01. Scttterneil chårgcs to bonowcr          (llne 1400)                                    t3s.00
     ¡04,                                                                                                          404.
     t0s.                                                                                                          405
                             Adjustmentr I'or ltems pnid by reller in nrlvn¡ree                                                           AdJuctmcntr for ifemr p*id by                       in advtncc
     106,      Cityitown tnxes                           to                                                        40ó. City/tû$n tåxes                                    lo
     l0?. County lnxes                                   lo                                                        407. County tnxcs                                       lo
     I   08, Assçssrncnls                                lt)                                                       408. Assossnlc¡rh                                       to
     109, HomcOrvners Assoc Dues                                                                   302.38          409, l'lomeOwners l\ssoc Dues                                                                     302.1I
     I 10. Scwer Proration          lltll4 loSBlll4                                                    ó_04        410. $cwcr I'rorrtion         lllll4 to3l3lll4                                                       6.04
     ilt,                                                                                                          4lt
     I t2,                                                                                                         412.


     I2O, GIìOSS            AMOUNT DUE FROIT,I BORROW&R                                       5t0.4d3.42           420, CROSS AMOUNT þUß TO STILLT¡R                                                            500,308.42



                                                                                                                   501 . Exæsr deÞosit               instruction)
     202. Frinclpal srnounl ofnew loon(s)                                                                          502. Scttlenmnt chnrßes to scller          (li¡c   1   400)                                   r8,33?.00
     201, Existhe lorn(s) ¡akan subjcct tu                                                                         503. Ëxistine fo¡n(s) tsken subisct lo
     204.                                                                                                          504. Pnyoffol'fi{sl mortgrge lo¿n
                                                                                                                             LñytÐil Ststr Bank                                                                 3?5.68?.0?
     205,                                                                                                          50S.      Pnyoffofseco¡d mortgago lgan


                                                                                                                   506. rr:prir credit                                                                             1,200.00
     2ö1                                                                                                           s07
     208.                                                                                                          508.
    209                                                                                                            509
                                                     lfr,Ðs                seller                                                                              for                   rd       seller
    210, Ciry/town           taxes       0l/0¡/2014 to tJll24t20l4                               ?,033. I 6        510. City/torvn        taxes        0li0l/2014 lo             03124f2014                       2,033. I 6
     2l [, Cou¡rfy toxes                                 tÐ                                                        5|LCourttl,laxes                                       tù
'   212, Asscssftcnls                                    fo                                                        512. Asscssr¡¡cnts                                      lo
    2lJ, Sewcr Pn¡ration                                                                                           5   13.   $olcr Prorotioo
    2t4"                                                                                                           5   t4.
    2 15.                                                                                                          515.
    2r 6.                                                                                                          s   l6.
    2t'l                                                                                                           517

    2r8.                                                                                                           s   t8,
    2r9,                                                                                                           5   r9.


    220,      TOTAL TIAID TY/FOR BORROW!ìR                                                      I1.2]].   r   6    520, "l'OTÉrL         IÌÐDUCTION AMOUNT DUD SELLER                                           t47,25',1,23



    30Ì, Gross ¡nrounl due f¡onr bonower (line 120)                                                                60 I.Gross qnrount duÞ 10 scllcr         {linc 420)
    302, |,*cs Énìount püÌd by/for bonower              (lite 220)                              13,233. ¡ 6        ó02. Lcss reduction arnûunt duc sellsr (lino 520)                                            347,2s7.27


    303,      CASII          DUE   TROM        BORROWER                                                            Ú03.      CASH TUDTO                       SELL¡'R                                           t53,051,19



                                        The Public Reponing ãurden for this colìcctior ofinlbnnntiur ir estiilìít0d ðl lJ tninules por raçousl for c¡llocting, reviovitrg, nnd
                                        rcporfirrg the dnte. Thir agerrcy nray not c0llesl ll¡is inlorm¡tion. ¡nd yott ntt nol requimd lo co¡nt¡left thi¡ fon¡, unl¿r* il dirplays n
                                          ørnsntty vrlitt OMB conkì)l nnrnbcr'. No conlidcrrliality íe usut-tdl lhis rlisclosurç is rnnndatory,'Iilir is derigrred to provide thc
                                                               parllct to u RESPA covced lra¡lsuclioll rvith iilfon¡rntiorr drtring tlre seltlè,n.nl prôcesr


PRßVIOUS ËDITIONS ARE OBSOI,E'IË                                                                                                                                                                          REV.HUD,I(3/86)

                                       Case 2:19-cv-00543-JPS Filed 04/15/19 Page 15 of 24 Document 1-1
                 Case 201 9CV000040 Document             1            Filed   02-01-2019       Page 15 of 23


                                                                  ISSUED DY




                                             -stewart title guaranty compeny
                                                         N€ff,BIN CAIJ,ED 1}IE COMNÀNY




Notwithstanding the provisions of paraglaph 1 of Schedule 82 of the commitrnent, policies insurecl or issuable within 30
duys fi'orn the effective date hereof shall not contain as excoptions matters arising subsequent to the effective date of this
eommitment unless:

L The Cornpany discloses such matters ptior to ths closing to the per.son for who¡n this co¡n¡nitment is prepared; or
2. The conveyrnce to tho Insuted is by a grântor who does not warrant title; or'
3. The proposod insured or his counsel f¿ils to notify the Company of closiug at least 72 horu's plior to the closing; or
4.   The oonveyance docum€uts, in recordable foLm, are not made available or delivered to the Cornpany or rec,orded
     within ?2 hours of the olosing; or

5.    The seller or sellers failto execr¡te a personal undertal<ing and i¡ldsrnnity in favor of the Company legarding matters
      which nrsy eppeâr in the public records aftor the effective dats of this commitment, in a fornr acceptable to the
      Çompauy,
     This cndorsernent is made Ê på¡t of the comrnitnent ot policy, It is subject to allthe tsrms of the commitment or policy
     and prior endotsements. Except as exptsssly .stÈted on this endorsement,'tho torms, dates and amount of the commitment
     or policy aud prior endorsements are not changetl.

     Date of Endorcement: March 17. 2014

     This Endorsement is to bo valid only when it boars an authorized countemignaturc.


                                                       STE\^/AFl..r TITLE
                                                              OUÀiAIITY ÙOüPANY



                     Ch¡irr¡an of tho                                                                  hoÊld€nt



     Countersigned

     Authorized Countersi gnalure                                                        ACCESSfTTLE COM8ANy




                      Case 2:19-cv-00543-JPS Filed 04/15/19 Page 16 of 24 Document 1-1
                          Case         2019CV000040 Document                                1                Filed 02-01-2019           Pase

                                                                                                                                                      ï ilflflTllllllllllllill llllll
                                                                                                                                                         8102876
                                                                             State Bar of Wisconsin Form l-2003                                                Ix:4078455
                                                                                   WARRANTY DEED                                                               1000502
                                                                                                                                                         RONALD A, VOIGT
              Doçunlent Nunrber                                                           l)ocument Nanle                                                OZAUKEE COUNTY
                                                                                                                                                        REGISTER OF DEEDS
-f                                                                                                                                                        RECORÞED ON
      HlS DttED,            nrade betwesn                    ANNA LtilllSOl-lN                                                                         04/Or/2OI4 2:rl.            PM
                                                                                                                                                               REC FEE: 30.00
                                                                                        ("Crantor," whether one or more),                                  PAGES: 1
and lronwood l.ane, LLC. as to a l/2           in conrmon interest, and Sanluel                                                                       EXEMPT #277.25             (tSS)
"lsukerntan and Soph ia -l'sukernran husband and wil'e, as to a l/2 tenancy in
                                    ,
common rnterest                                     ("Crarrtee," whether one or more)
Crantor, for a valuable consideration. conveys to Grantee the following described real
estate, together                   with the rents, profits, fixtures and other appurtenant interests, in
Ozaukee                                       County, State of Wisconsin ("Property") (if rnore space is                             Rccording Area

needed, please atlach addendurn)                                                                                                     Nanre and Retum A<ldress
                                                                                                                                     Willianr J. Lvne
                                                                                                                                     500 W. Silver Spring Dr
                                                                                                                                     Suite 200
 Lot F'orty-eight (48), in Beechwood F'arms, being a part of the Northeast l14 and
                                                                                                                                     Clendalc,   wl   53217
Southe¿rs(  l/4 of the Southeast l/4 of Section 29, Township 9 North, Range 22 Easr,                                                                           $3O
in the City ol Mequon, Ozaukee County, Wisconsin.

'fransfcr exempl liom lee pursuant to \^/ ir Sl¿l¿[r-                                    't1.zl(¿)+ n,S(t')                          t-5-154-0048,000
                                                                                                                                                 Parcel ldcnti ficution Nurnber (PlN)

                                                                                                                                     This is   not                honnestead propeny
                                                                                                                                               (is) (is not)


.i   i..., 'i i': 'f'. .'-            '.... ',,'.'   ,   ,

Grantor warrants thqt the title to the Propçrty is good, indefeasible iri fee siinple ancl free and clear of encumbrarìces exceÞt:
 Mun icipâ|.'ahd.1o¡,irì9,9¡tl!{añce,l. a¡{ aþiei19¡is enjgre{ undei theni,'recoiðed easeñenli:l¡i.itié ãisiiiÞriïion.ôr ui¡úti äi'ä
rnunicipEl:serviðdsliðööidéd buiidirig'ând use räsiiic'tiónsänd cóvenanis, añà gêneraltaxes levied in the'yèàr'hqirot, and *ilt
rvarrantiand defènd the:same;
 O¡itöcl'Märch                      2014



                                                                                            (SEAL)                                                                                 (sËAl,)
*     ,Anna                                                                                             *


                                                                                                SEAL)                                                                              (sF.AL)
                                                                                                        *

                                    AUTHONTICATION                                                                              ACKNOWLEDCMENT
S     ignature(s) Anna l,eibsohn
                                                                                                            S'I'A'IE OF WISCONSIN
authen                    on March 25,                       0r4                                                                                                         SS

                                                                                                                                                      COUNTY
 *                                                                                                          Personally came before me on
      'Tl]'L:E: MEMIIER S]ìAl'ti BAR OF WISCONSIN                                                           the al¡ove-lranled
               '   (l1,not..   .



 i    i        :   .:authorized by Wis. Stat..$ 706.06)                                                     to me,known to be the person(s) who executed the foregoing
     ,..:..".                                                                                               instrument arid acknowledged the sarne,
.TIl
          f   S INS'I'RI.] M L:NI'          DRAF]'ED I]Y                 :


Anornev William J Lvne Srate Bar lD No. l()41469                                                        *
500 W. Silver Spring Dr., #200 G lendale, W I 532 I 7                                                       Notary Public, State of Wisconsin
                                                                                                            My Commission (is pernranent) (expi res:
                                                                     (Signttures mây be ûuthenÍicated or acknowlcdged, Both arc not necessaD',)
                          NO'l'tl: 'l'ÌllS       lS A Sf           i\NDARD FORivl. ¡\N\' ùIODIFICATIONS'l'O'lt¡lS l.'ORi\l SHOIILD BE CLEARLY IDEN'f lt'tED.
 \\'/\1ÌR¿\N1'Y          l)0111)
                              Case 2:19-cv-00543-JPS(9 2003
                                                         Filed
                                                            STÁTI1 B¡\R OF'\\/ISCONSIN
                                                                04/15/19     Page 17 of 24 Document 1-1
                                                                                                     F'ORñ.!                                                                    NO. l-2003
 'Typc niunc below                 signatures
                                                                                                                                                                     EXH lB lT C             I
                  Case          2019CV000040 Document                1                 Filed 02-01-2019                            Page 17 of 23

                                                                                                                                    Støtement of Accounl
                                                                                                                                          Page 3 of 3


                  zuCFIARD L BLOMQUIST


      lnterest Ghecking                                                                                               Account Number:


             ?nøao7áor-,ry'
                  d ///
                                                                                                   ^cc€urfft{o_.
                                                                                                                         -.                   el¡t         þIr\
                                                                                                                                                       s   tì,izzjy
t,           ^        ff¡swEF.Ú¡w
                                                                                        t,                                                                                   ?
            q9¡Ë{rerrld
                                                                                                   @iiffii'*'
                                                                                                   tøh7ry¿zr
           .{;0   ?    ¡t ? lå8 ?t:                                                                rio?t\?¡8å?r!
                       Da      el             L4                   ,500.      0               Pa                       rB     01                                ,797.34

                                                   **y''

                                                                              i t
           ^ccouÍf
                          No
                                                           l¡q.u"t''^
                                                             fi 3,¡¿¿.--
 t,                                                                  ô*=                                                                                                     ¿


                                                                                                r:0?¿c?¡88?r¡
                               e: I      04 1                   3,            0                                    te;                   10                     ,784 ,05

           ^ccouttt                                                                                AOæUNT
                                                                                                                                          -,../U, ,1 ¿         ""2
                                                                     6 s¡e'
                                                                                  n
                                                                                  It
                                                                                         lL
                                                                                                                                                               A :È-'
                                                                                                                                                                             I
                                                                                                      l{o¡f¡qtüt

       1:0?llr?IaE?r:                                                                          -r!o   ?   ¿\   ?   ¡8ô ?u
      Pa                            :8   04                     30,0              0                                                                            5, 000 . 00


                                                                                                ÂcÐuNr


                                                                                         lv                                                            s,/1     ¿¿.d     /
 ù                                                                                (                                                                              UÉ
                                                                                                   €|È"üfrl';


                                                                                               ,rl0? ¡rr? lô8?r¡

                                              14                4, 000        0                           Da                       l_4                         1,0
                               '/*)r-.rt-
                  y'   ttz-
 t                                                                            t,
                                                                                                                                         ?¿          2ó¿/-       r?
            ^      Hlmc¡Hrsbñ
           @xorìBTl!il                                                                                     frrD¿':-t
                                                                                                                                         JÒ/ az a
       .r:0?¡1.?188?r:

                                    :8   26

                                                                                                                                         36, ao            a




                               Case 2:19-cv-00543-JPS Filed 04/15/19 Page 18 of 24 Document 1-1
                                                                                                                                                     EXHIBIT D                   rr
               Case                 2019CV000040 Documenl                         1         Filed 02-01-2019                               Page        1B of 23


                                                                                                                                           Støtement of Account
                                                                                                                                                           Page 3   of    3



           RICHARD L BLOMQUIST

     lnterest Ghecking                                                                                                       Account Number:

         FCI{ ¡o
         ¡!0tw¡ffr{ffiF.
                           L     ELOlrlOt¡EÎ                         È       1001                        ilcllARÞ LELOr¡rX'tgf                                      åì     10
         l¡EÉ(þf{s æ                                                                                     ¡æ wl¡t0F{tttEÐ.
                                                                                                         l¿ffi,v¡      soü


                                                                                                                                                                    s    7¿2'-
þ
         @rr"o*ottr                                                                         /            @ruo^re
                                                                                                     Ðl
         r¡0 ? ¿\ ?            ¡88     ?r:               o¡o     ¡                                       ¡:O?e!?!ðE?r:                                 o¡oot
                                                         10 01                         00                       Date:                                                    967.00
          nlcH^FD L SrOUqutgT                                                                            Rtcfi^R0 I ¡LOfiQtXÍ
         H    ìt EDqA UÍr Ð.                                                                             ú!wHrmreD                 -
         [¡RUo{ fd ææ                                                                                    lÉLþ}l   Wr   ,JB


fr              HÑnlffiMd'¡N
                                                                               6 ÊT¡        /)
                                                                                                                                                                    s


         @m,onc,"t,
         .*- /¿/2r/l/t'
         r:0'? a\         ?    ¡aå     ?r:               0                                               r¡o?¡|{?16ð?r:                                O   ¡001r
                   DaEe:                         L1 14                                 00                                                  4               0                          00
                                                             þnúB    J:      lo                                                                             tttt^
         FrclTAFD L !LO.¡óUSf
         tFtwHffilÆSc.
         ru,HS
                                                                                                                   L
                                                                                                                                       4       Atttl                ft     tO0B
                                                                                                                                                                          .{d/t/

þ
                                                                     6 ¡/,tJ7'ae                I                                                                         ¿'la   ''
         '@uoan *
                                 2-.
                                                                                                         @t*'rr**u
           í^      u.   ,/ l//

         ri0       ¡!? ¡aa ?r:
                                                                                                     w-?a*/r,
               ?                                         o lo05                                      r:0 el la8
                                                                                                            ?     ?          ?r:                       o¡
                                  e:         9   L6 74                                 00           Pa          Date:                                  1006              1,           0


         Rtc¡tùo LÈLo{rcruSr
                                                             tF'*    ila     1oo7
         ¡wwHÐoq Æn0,
         ilect{¡,w Ht2
                                                             wÇ/4t"rt'
                                                                     $    {ro*r''
                                                                               8Èr
         @x"rtntrr
         gi¡r-

                                                                                                                  6"/vrt I r, ??é/
         r!0 ?     ¡! ? ¡88            ?r;               o ¡oo

     P             DaEe:                     9                               ,0        0




                                                                                                                  /      az'v          /               ¿lZ"oo
                                                                                                                                                            e'6
                                                                                                                                                       24 c
                                                                                                                  7"/ru/                                         t
                                                                                                                  &r' /                                     C nn




                                  Case 2:19-cv-00543-JPS Filed 04/15/19 Page 19 of 24 Document 1-1
                                                                                                                                                                                           \"
                    Case          2019CV000040 Document                  1             Filed 02-01-2019                         Page 19 of 23

                                                                                                                                 Statement of Account
                                                                                                                                          Page 3      of    3



                    RICHARD L BLOMQUIST

         lnterest Ghecking                                                                                              Account Number:

                                                                                                                                           e.uJln I         looa
                           Bo-
              ^cÊouI


P                                                                   ô -ÉÈ
                                                                                        ù
               @kil{rceú

              r¡0       ¿\ ? ¡68 ?r:                                                               l¡O?¡rr?lôô?l¡
                    ?                                                                                                                 Q   ¡O08
                                                                                                                                                                      \
                        Da                          t+             92s.                       PA                                            0                             35
               trlcHAñ0 L òLol¡toUl31
                               Æ
                                                                        1009                                                              tÃ'tÉ
               äqa vi H;Dosrr
               9Equdt.v4      sP        Ð.                                                                                                           il¡    1O1O



    þ
                                                                         û   r--         v                                                                      .1¿
                                                                                                                                                                6 è;^'
               @r'rtl*lu*                                                                          @r"t.tu
              W¿
              r:O7Èl.t¡ÃÂlrl                             o   ¡oo                                   r¡o?È!?t6B?¡:                      0t0¡o
         Pa                             :10      03 14                             0                              te:            I4                        6,             0

              ñtc[Ano LBLoHoUÉf
                                                                                                                  Bt¡¡tclt¡gt              tcrtt)t
              m     w ¡ÐÐ€I     llt(Ê   É.                                                         rucll.AFõ L
                                                                                                   ¡HWH.ÞNWP.                                         {f    1O1Z

    lv
                                                                                                   v4tì,ffi!w
                                                                                                                                           wr,âlÍe,r
                                                                                                                                                      $l//.2a
                                                                                         f)                                                                     tiË
              @r,ao".rn,r                                                                          @ucu-rx
                                                                                               g¡¡
              rio?¡t ?lB8?ri                             0¡0¡t                                     r!0,t ?t   ?   ¡8a   ?t:           0¡0r
         PA                                  0   I t4              L,                                                            14                                           0




                                Case 2:19-cv-00543-JPS Filed 04/15/19 Page 20 of 24 Document 1-1
                                                                                                                                                                                  \'l
              Case       20'19CV000040 Döcument              1        Filed   02-01-2019       Page 20 of 23


                                                                                               Støtement of Account
                                                                                                        Pagè 3   of   3



            RICHARD L BLOMQLTTST

     lnterest Checking                                                                   Account Number:

          RICÍAND L ùLOI¡OUI$?
                                           il'nffi   åò,. 1o1a
          ü6W HOEKERO,
          yEcF[¡ u w




             ¡EffiE[hf    mh
                                                          6ç           tv
A         @r"ru",n'r                                                          (þ.t*rrramrr

          r:o|l¡t?lga?tt              o¡0                                     r:o?¡L?lsa?rÍ        0¡ot
     Pa                          18
                                                                                                    1                     00
                                          PJr*   I   1ols
                                          ¿.y'*z t4þ.2

{,                                                       6Þj=
          @ ¡H¡6'Drt

      llo?¡¡r'?¡68?r:                 o

              Date:                                     3,       00




                         Case 2:19-cv-00543-JPS Filed 04/15/19 Page 21 of 24 Document 1-1                                      .'.,ø
                                                                                                          Statement of Account
                                                                                                               Page 3    of     3



        RICHARD L BLOMQUIST

     lnterest Ghecking                                                                        Account.Number:

                                       Ê¡È         Jä      1016                                                Þ¡ø
                                                                                 nlcflliD L9þ$0ut't                      ifl
                                       ætr/.-      tgzr                          æWl{:6MñÞ
                                                                                 flQo¡H ffi
                                                                                                               wltq-arr
                                                   3/ ?,                                                                 ô /,   ¡t2.o¿
r)
                                                                             Ð      B¡tlnümtæul
      @rlu-.t-
      r:olt¡,?¡åo?rt             I   o¡o                          L
                                                                       .3?               te:                                    1, 317 . 00

       nr0lrañDL DLoitoultf
                                           Hn/'t   rq¡     1018
       26WñtTtæm.

                                                   s ¿¿nf,tf
                                                              @;
D

      lltì?   ¡t   ?   ¡åS ?r:       o¡o
                                                         L,   L       .85




                                                                                                5', ?¿ /'2 L
                                                                                      TP.rr>¿-/
                                                                                         7/ "uz!      l
                                                                                                                                    Jr-



                                                                                       72"/"J
                                                                                                                     ¿




                       Case 2:19-cv-00543-JPS Filed 04/15/19 Page 22 of 24 Document 1-1                                                       ')-q
Case   2019CV000040 Documenl   1              1-2019    Page22of23

                                                                         i


                     The first question is do
                     we rÊnt it ?

                     ls Säm rnoving back to
                     Milwaukee?

                     lf not ¡t should be kept
                     on the rnarket. You and
                     Sam are on the title but
                     my money bought the
                     house as ä bridge loan
                     until Upper River sold.
                     \¡Vell as we know there
                     was no money from
                     Upper River. Selling
                     lronwood and using the
                     $S00k to pay off part of
                     the SaräÌnac loan was a
   Case 2:19-cv-00543-JPS Filed 04/15/19 Page 23 of 24 Document 1-1
 r5t                       å       ú*Ë$åìå   {J{:::    EXH|B|T   E   O
Case   2019CV000040   Documenl   1



                                                                        e
(                                                                       t




    I I r'l             Irll               lt


    ô lS é¡ì
    Case 2:19-cv-00543-JPS Filed 04/15/19 Page 24 of 24 Document 1-1
                                                                    O
                                       fi"'i :,, ;ì::,,:i i.lr: EXHIBIT F
                                       '                                    i
